Name: Council Regulation (EC) NoÃ 1913/2005 of 23 November 2005 amending Regulations (EEC) NoÃ 2759/75, (EEC) NoÃ 2771/75, (EEC) NoÃ 2777/75, (EC) NoÃ 1254/1999, (EC) NoÃ 1255/1999 and (EC) NoÃ 2529/2001 as regards exceptional market support measures
 Type: Regulation
 Subject Matter: trade policy;  economic policy;  animal product;  EU finance;  international trade;  processed agricultural produce;  agricultural policy
 Date Published: nan

 25.11.2005 EN Official Journal of the European Union L 307/2 COUNCIL REGULATION (EC) No 1913/2005 of 23 November 2005 amending Regulations (EEC) No 2759/75, (EEC) No 2771/75, (EEC) No 2777/75, (EC) No 1254/1999, (EC) No 1255/1999 and (EC) No 2529/2001 as regards exceptional market support measures THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Some common market organisations include exceptional market support measures to take account of restrictions on free circulation resulting from the application of measures to combat the spread of animal diseases. These measures are contained in:  Article 20 of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (3),  Article 14 of Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (4),  Article 14 of Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (5),  Article 39 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (6),  Article 36 of Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (7),  Article 22 of Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat (8). (2) These exceptional market support measures are taken by the Commission and are directly related to or consequent upon health and veterinary measures adopted in order to combat the spread of diseases. They are taken at the request of Member States in order to avoid serious disruption on the markets concerned. (3) In this regard Member States have prime responsibility for preventing an outbreak of disease and its spread. In the light of the situation, the extent of the disease, its duration, and, accordingly, the scale of the market-support efforts required, the cost of the aid actually paid to the producers should be shared between the Community and the Member State concerned. (4) Adoption of the support measures should be dependent on the adoption by Member States of health and veterinary measures quickly to stamp out any outbreaks of disease. (5) Member States should ensure that distortion of competition does not arise where Member States involve producers in providing part of the funding. (6) The rules on State aid should not apply to Member States financial contributions towards the exceptional market support measures, HAS ADOPTED THIS REGULATION: Article 1 Article 20 of Regulation (EEC) No 2759/75 shall be replaced by the following: Article 20 1. In order to take account of the restrictions on intra-Community and third-country trade which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure laid down in Article 24. These measures shall be taken at the request of the Member State(s) concerned. They may be taken only if the Member State(s) concerned has (have) taken health and veterinary measures quickly to stamp out the disease, and only to the extent and for the duration strictly necessary to support the market concerned. 2. For exceptional measures as referred to in paragraph 1 which relate directly to health and veterinary measures, the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States and 60 % of such expenditure when combating foot-and-mouth disease. 3. Member States shall ensure that, where producers contribute to the expenditure borne by Member States, this does not result in distortion of competition between producers in different Member States. 4. Articles 87, 88 and 89 of the Treaty shall not apply to Member States financial contributions towards the exceptional measures referred to in paragraph 1.. Article 2 Article 14 of Regulation (EEC) No 2771/75 shall be replaced by the following: Article 14 1. In order to take account of the restrictions on free circulation which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure referred to in Article 17. These measures shall be taken at the request of the Member State(s) concerned. They may be taken only if the Member State(s) concerned has (have) taken health and veterinary measures quickly to stamp out the disease, and only to the extent and for the duration strictly necessary to support the market concerned. 2. For exceptional measures as referred to in paragraph 1 which relate directly to health and veterinary measures, the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States. 3. Member States shall ensure that, where producers contribute to the expenditure borne by Member States, this does not result in distortion of competition between producers in different Member States. 4. Articles 87, 88 and 89 of the Treaty shall not apply to Member States financial contributions towards the exceptional measures referred to in paragraph 1.. Article 3 Article 14 of Regulation (EEC) No 2777/75 shall be replaced by the following: Article 14 1. In order to take account of the restrictions on free circulation which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure referred to in Article 17. These measures shall be taken at the request of the Member State(s) concerned. They may be taken only if the Member State(s) concerned has (have) taken health and veterinary measures quickly to stamp out the disease, and only to the extent and for the duration strictly necessary to support the market concerned. 2. For exceptional measures as referred to in paragraph 1 which relate directly to health and veterinary measures, the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States. 3. Member States shall ensure that, where producers contribute to the expenditure borne by Member States, this does not result in distortion of competition between producers in different Member States. 4. Articles 87, 88 and 89 of the Treaty shall not apply to Member States financial contributions towards the exceptional measures referred to in paragraph 1.. Article 4 Article 39 of Regulation (EC) No 1254/1999 shall be replaced by the following: Article 39 1. In order to take account of the restrictions on free circulation which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure referred to in Article 43. These measures shall be taken at the request of the Member State(s) concerned. They may be taken only if the Member State(s) concerned has (have) taken health and veterinary measures quickly to stamp out the disease, and only to the extent and for the duration strictly necessary to support the market concerned. 2. For exceptional measures as referred to in paragraph 1 which relate directly to health and veterinary measures, the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States and 60 % of such expenditure when combating foot-and-mouth disease. 3. Member States shall ensure that, where producers contribute to the expenditure borne by Member States, this does not result in distortion of competition between producers in different Member States. 4. Articles 87, 88 and 89 of the Treaty shall not apply to Member States financial contributions towards the exceptional measures referred to in paragraph 1.. Article 5 Article 36 of Regulation (EC) No 1255/1999 shall be replaced by the following: Article 36 1. In order to take account of the restrictions on free circulation which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure referred to in Article 42. These measures shall be taken at the request of the Member State(s) concerned. They may be taken only if the Member State(s) concerned has (have) taken health and veterinary measures quickly to stamp out the disease, and only to the extent and for the duration strictly necessary to support the market concerned. 2. For exceptional measures as referred to in paragraph 1 which relate directly to health and veterinary measures, the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States and 60 % of such expenditure when combating foot-and-mouth disease. 3. Member States shall ensure that, where producers contribute to the expenditure borne by Member States, this does not result in distortion of competition between producers in different Member States. 4. Articles 87, 88 and 89 of the Treaty shall not apply to Member States financial contributins towards the exceptional measures referred to in paragraph 1.. Article 6 Article 22 of Regulation (EC) No 2529/2001 shall be replaced by the following: Article 22 1. In order to take account of the restrictions on free circulation which may result from the application of measures for combating the spread of diseases in animals, exceptional measures of support for the market affected by those restrictions may be taken in accordance with the procedure referred to in Article 25(2). These measures shall be taken at the request of the Member State(s) concerned. They may be taken only if the Member State(s) concerned has (have) taken health and veterinary measures quickly to stamp out the disease, and only to the extent and for the duration strictly necessary to support the market concerned. 2. For exceptional measures as referred to in paragraph 1 which relate directly to health and veterinary measures, the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States and 60 % of such expenditure when combating foot-and-mouth disease. 3. Member States shall ensure that, where producers contribute to the expenditure borne by Member States, this does not result in distortion of competition between producers in different Member States. 4. Articles 87, 88 and 89 of the Treaty shall not apply to Member States financial contributions towards the exceptional measures referred to in paragraph 1.. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2005. For the Council The President M. BECKETT (1) Opinion delivered on 13 October 2005 (not yet published in the Official Journal). (2) OJ C 221, 8.9.2005, p. 44. (3) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5). (4) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (5) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003. (6) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (7) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (8) OJ L 341, 22.12.2001, p. 3. Regulation as last amended by Regulation (EC) No 1782/2003.